Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 22, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  150703 & (87)                                                                                     Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 150703
                                                                    COA: 315247
                                                                    Wayne CC: 12-009230-FC
  RONALD JOHNSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to compel is DENIED. The application for
  leave to appeal the November 4, 2014 judgment of the Court of Appeals is considered.
  We DIRECT the Wayne County Prosecuting Attorney to file a supplemental brief within
  28 days after the date of this order addressing whether the defendant has established a
  scoring error regarding PRV 1 (Prior High Severity Felony Convictions), MCL 777.51,
  and his related claim of ineffective assistance of trial counsel, in light of the evidence
  filed by the defendant in the Court of Appeals (as an exhibit to his July 18, 2014 motion
  to remand) and in this Court, regarding his incarceration history in Texas.

        The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 22, 2015
         d1214
                                                                               Clerk